Title: To Benjamin Franklin from A. Ray, 12 November 1778
From: Ray, A.
To: Franklin, Benjamin


Sir
Bath Novbr 12th 1778
The motive which induces me to take the liberty of addressing you, will I hope be a sufficient apology, for my seeming impertinence— It is simply the love of your country, and a warm desire, to have my designs supported, and forwarded, by so respectable a man— I have not the honour to be known to you, though some of your particular acquaintance, have been mine— I went to America the latter end of the year seventy— I remained there a considerable time, and probably should never have left it, if the hostile preparations had not obliged me. During my stay, I saw a great deal of the country, received innumerable civilities from the inhabitants, and was so sincerely affected on my return to England, at learning the intentions of the ministry, that for once I deviated from the female character, and addressed Ld North on the subject. I enclose the letter—as it was reprinted from the daily advertiser, in the gentlemans magazine for Febry seventy four—because it will convey to you very forcibly, my sentiments, and prove at the same time, I knew the americans very well. Is it not meloncholy, that legislators, and ministers, should not see as clearly the interest of their country, as a simple young woman? for at the time this letter was written, I was not twenty three— With these opinions, I am not all surprised things are in their present situation, nor shall I be surprised if on our part they are still worse, but this must be left, to the divine disposer of such great events.
I had the sincere pleasure of seeing you introduced to his most Christian majesty in quality of embassador, and the moment of your approach to the throne, I considered as that of your country to independance— During my stay at Paris, I had a great inclination to pay my respects to you at Passy, but the awkward circumstance of having no one to announce me, joined to native diffidence, and the fear of being an unwelcome visitant, deterred me— My situation in life, leaving me absolute leisure, I devote my time to literature. I have written some volumes, which have been tolerably received. But from henceforward I devote my time, and faculties to America. I am just going to publish three volumes of letters written from thence; when these are sent to the press, it is my purpose to compose an address to the American mothers, on the particular importance, of female education in a new state; and after this, if providence blesses me with health, and life, I have yet, other designs, which will require a greater exertion of genius, and therefore till I am convinced my powers are equal to my designs, it is prudent to be silent on that subject. For a variety of reasons, too tedious to enumerate here, I have determined to publish the Letters by subscription. I know there are many Americans in Paris, I am—independant of interest—particularly desirous to have these Letters widely circulated, and I humbly solicit yr interest with your countrymen to forward this design. My worthy friend Monr Carra; secretary to the Grand Aumon[ier] au palais Soubize, a gentleman equally resp[ected] for his moral character, as his literary productio[ns several letters missing] requested to receive subscriptions, and in [several letters missing] of his advise, I have determined to print th[several letters missing] in french likewise at Paris, so they be had in either language, or both— The title and conditions, may be had also of Monr Carra— I request your pardon for my presumption, but I so sincerely wish for the sanction of your approbation, that it has got the better of every other consideration. If you will tell me, you are not offended, and if you will point out any mode, in which I can be service to your country—the science of politics excepted—you will confer a lasting obligation on Sir Your Obedient Humble Servt
A Ray
Miss Ray Grove Bath
 
Addressed: A Monsieur / Monsieur Franklin / a Passy / Paris
Notation: A Ray Bath Novber. 12 1778.
